DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 has now been amended to generally recite that the side spoiler has an inner support structure that is disposed inside of an outer side spoiler element and the at least one plug-in element is disposed on the inner support structure, see the relevant specific claim limitations taken from claim 1 below:
          wherein the side spoiler has an inner support structure that is disposed inside of an outer side spoiler element, and

         wherein the at least one plug-in element is disposed on the inner support structure of the side spoiler as a single piece or multiple pieces, and wherein the inner support structure of the side spoiler is connected to the base structure of the hatch door,      
        
        wherein the outer side spoiler element of the side spoiler, in an assembled state, is securely connected to the inner support structure of the side spoiler, and wherein, in the assembled state, the at least one plug-in element of the inner support structure of the side spoiler engages in a receiving opening of the at least one receiving element of the rear spoiler to connect the side spoiler to the rear spoiler.

	The closest prior art of record is the Yoshimi refence.  Yoshimi discloses the claimed outer side element as 12, see figure 4 and figure 2.  A raised portion contains an opening 12k for receiving a plug-in screw element, this raised portion is integral with the rest of the alleged outer side spoiler element 12.  Accordingly, the raised inner support structure, being integral with the side spoiler element is therefore not disposed “inside” of the alleged outer side spoiler element 12, as claimed, see relevant specific claim limitation above.   Further the inner support structure is not connected to the base structure of the hatch door.   Also, in Yoshimi the raised inner support structure is merely connected to the alleged rear spoiler 3, 11 via the screw as seen in figure 4 not the base, see “wherein the inner support structure of the side spoiler is connected to the base structure of the hatch door” above.
Alternatively, when applying/interpreting element 11a of Yoshimi as meeting the side spoiler “inner support structure” limitation above, structure 11a does not have structure  corresponding  to the claimed plug-in element, e.g., screw, that engages in the alleged receiving opening 33b of the alleged rear spoiler or a receiving opening.
Yoshimi nor any of the other prior art of record alone or in combination disclose nor teach the limitations of claim 1 as now amended.
In summary,  claim 1 is neither anticipated under 35 USC 102 nor obvious under 35 USC 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612